
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1671
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. McDermott (for
			 himself, Mr. Dicks,
			 Mr. Inslee,
			 Mr. Baird, and
			 Mr. Larsen of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Seattle Storm for their
		  remarkable season and winning the 2010 Women’s National Basketball Association
		  Championship.
	
	
		Whereas, on September 16, 2010, the Seattle Storm defeated
			 the Atlanta Dream by a score of 87 to 84 to win the Women’s National Basketball
			 Association Championship;
		Whereas the Seattle Storm’s victory is the second Women’s
			 National Basketball Association Championship in the 11-year history of the
			 franchise, as the Storm also won the championship in 2004;
		Whereas the Seattle Storm had a regular season record of
			 28–6, went undefeated at home, and won all 7 postseason games;
		Whereas Seattle Storm owners Dawn Tudeau, Lisa Brummel,
			 Anne Levinson, and Ginny Gilder are the first all-female ownership group to win
			 a professional sports title; and
		Whereas the entire State of Washington is proud of the
			 accomplishments of the Seattle Storm organization and the dedication of the
			 Seattle Storm fans: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Seattle Storm for their remarkable season and winning the 2010 Women’s National
			 Basketball Association Championship; and
			(2)requests the Clerk
			 of the House to transmit an enrolled copy of this resolution to the Seattle
			 Storm for appropriate display.
			
